Citation Nr: 1100348	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-24 425	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to service connection for a low back disability, 
to include lumbar strain.

3.  Entitlement to service connection for a dental disability.

4.  Entitlement to service connection for a skin disorder of the 
feet.

5.  Entitlement to service connection for herpes.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for penile papules.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977 
and from January 1991 to February 1992; he also had service in 
the Colorado Air National Guard, ending in December 2001.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2005, and a copy of 
the transcript is of record.

In July 2007, the issues listed on the title page, as well as the 
issue of service connection for post-traumatic stress disorder 
(PTSD), were remanded by the Board of Veterans' Appeals (Board) 
to the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado for additional development, to include VA 
examinations and nexus opinions.  

VA development, including VA evaluations with nexus opinions, was 
subsequently obtained on the issues of service connection for 
bilateral hip disability, lumbar strain, dental disability, and 
herpes.  Consequently, there has been substantial compliance with 
the July 2007 remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998) (Holding that a remand by the Court or the Board 
confers on the Veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders); see Dyment v. West, 
13 Vet. App. 141 (1999) (Holding that remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where there was 
substantial compliance with remand directives). 
For reasons discussed below, the issues of entitlement to service 
connection for sleep apnea, penile papules, to include as due to 
aggravation of a pre-existing condition, and to a skin disorder 
of the feet are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for a bilateral hip 
disability, a low back disability, a dental disability, and 
herpes; and he has otherwise been assisted in the development of 
his claim.

2.  The Veteran's statements that a bilateral hip disability, a 
low back disability, and a dental disability are due to service 
are competent, non-credible, non-probative evidence.

3.  The February 2010 conclusions by a VA examiner, based on 
physical examination and a review of the claims files, that the 
Veteran's bilateral hip disability and lumbar spine disability 
were not due to service are competent, credible, and highly 
probative evidence.

4.  The Veteran's service treatment records show pre-existing 
dental disability that did not increase during service beyond 
normal progression.

5.  The February 2010 conclusion by a VA examiner, based on 
physical examination and a review of the claims files, that the 
Veteran's preexisting dental disability was not aggravated by 
service is competent, credible, and highly probative evidence.

6.  The December 2009 conclusion by a VA examiner, based on 
physical examination and a review of the claims files, that the 
Veteran's herpes is related to service is competent, credible, 
and highly probative evidence.
7.  The Veteran does not have a bilateral hip disability due to 
service.

8.  The Veteran does not have a low back disability, to include 
lumbar strain, due to service.

9.  The Veteran does not have a preexisting dental disability 
that was aggravated by an event or incident of his active 
service.

10.  The Veteran incurred herpes beginning in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a bilateral hip disability have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  A low back disability, to include lumbar strain, was not 
incurred in or aggravated by active duty; nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. 
§§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309 (2010).   

3.  The criteria for the establishment of service connection for 
dental disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

4.  The criteria for the establishment of service connection for 
herpes have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Initial Considerations

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to the issues decided 
herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent 
the Veteran a letter in September 2002, prior to adjudication, 
which informed him of the requirements needed to establish 
entitlement to service connection.  A VCAA letter was also sent 
to the Veteran in August 2007.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the September 2002 
letter was sent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claims, the Veteran was 
informed in the August 2007 letter about disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA examination 
reports on file dated in December 2009 and February 2010.   

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided herein.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his November 
2005 videoconference hearing.  The Board additionally finds that 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  

The Veteran's service treatment records for his second period of 
service from January 1991 to February 1992 have not been located, 
and there is a July 2010 Formal Finding of Unavailability on 
file.  The law provides that if potentially relevant records are 
unavailable, and that they may have been destroyed while in the 
possession of the Government, the duty to assist is heightened 
and VA is obligated to advise the claimant of alternative forms 
of evidence that can be developed to substantiate the claim, 
including but not limited to "buddy certificates" and letters.  
Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); see 
Washington v. Nicholson, 19 Vet. App. 362 (2005) (Remanding claim 
to the Board to address VA's duty to "exercise greater diligence 
in assisting the appellant with the development of evidence in 
support of his claim where medical records were lost while in VA 
custody." 

The Veteran was advised in writing by VA in August 2007 of 
potential alternative sources of information that could 
substantiate his claims, in accordance with Dixon, supra.  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the November 2005 hearing, the Veteran was afforded an 
extensive opportunity to present testimony, evidence, and 
argument.  The transcript reveals an appropriate colloquy between 
the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  The transcript 
also reflects that the Veterans Law Judge conducted the hearing 
in accordance with the statutory duties to "explain fully the 
issues and suggest the submission of evidence which the claimant 
may have overlooked and which would be of advantage to the 
claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as 
recently explained by the Court in Bryant v. Shinseki, 23Vet. 
App. 488 (2010).
Law and Regulations

The Veteran seeks service connection for bilateral hip 
disability, lumbar strain, a dental disability, and herpes.  
Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims for a 
bilateral hip disability, lumbar strain, and a dental disability 
and the appeals will be denied.  The preponderance of the 
evidence is in favor of the claim for herpes, and this appeal 
will be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

In the case of arthritis, service connection may be granted if 
the disorder is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Analysis

Bilateral Hip and Low Back Disabilities

The Veteran has contended, including at his November 2005 
videoconference hearing, that although he complained in service 
about pain in his knees, it was subsequently determined that he 
actually had hip and back disabilities.

The Veteran's service treatment records for his initial period of 
service do not reveal any complaints or findings of a hip or low 
back disability, including on discharge medical history and 
examination reports in August 1977, although he did complain in 
August 1976 that he injured his distal thigh playing football.  
He was given a Physical Profile in August 1977 that noted a "1" 
for each body area, indicating no disability.

The initial post-service notation of a hip or low back disability 
was in private physicians' statements beginning in February 2000, 
which is several years after discharge from his final period of 
active duty.  It was noted that the Veteran had been in an 
automobile accident in January 2000.  The Veteran said that his 
hip disability preexisted the accident but that he had had lumbar 
sprain since the accident.  X-rays showed moderate degenerative 
joint disease of the hips and a normal lumbar spine.  The 
diagnoses were transitional L5 vertebra, preexisting; bilateral 
hip disease, probably pigmented villonodular synovitis with 
restricted range of motion, preexisting; and lumbar strain, 
probably secondary to the accident.  In May 2000, the Veteran 
denied a history of hip injury prior to the motor vehicle 
accident; bilateral hip arthrosis was diagnosed.

VA treatment records for April 2000 reveal the notation that the 
Veteran's automobile accident aggravated multiple areas, 
including his back, neck, and hips.

Subsequent VA and private treatment records reveal degenerative 
joint disease of the hips.

A VA orthopedic evaluation, including review of the claims files, 
was conducted in February 2010.  The examiner noted that the 
Veteran claimed that his motor vehicle accident occurred in 
service.  The impressions were bilateral hip osteoarthritis, 
degenerative joint disease of L3-L4; and lumbar strain not found.  
According to the examiner, as the initial notation of a hip 
disorder was not until February 2000, it was less likely as not 
that the Veteran's current hip disability was related to service.  
The examiner also concluded that there was no evidence of lumbar 
strain and that the Veteran's back condition was due to the 
normal aging process and not to service.  See Shipwash v. Brown, 
8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran asserts that he currently has hip and low back 
disabilities that began in service.  Although the Veteran, as a 
layman, is not competent to provide evidence requiring medical 
knowledge and training, such as a diagnosis or an etiological 
opinion, he is competent to provide evidence of his observable 
symptoms.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  See also 38 C.F.R. § 3.159(a)(2); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence).

However, the Veteran is not competent to establish that he has 
arthritis of the hip or low back due to service.  This can only 
be done by a qualified medical professional.  As a result, the 
Veteran's assertions that these disabilities are due to service 
do not constitute competent medical evidence and lack probative 
value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge").  The medical evidence does not show a bilateral hip 
or low back disability in service or for several years thereafter 
and the nexus opinion on file is against the claims.   
Consequently, the elements required to warrant a grant of service 
connection for a bilateral hip disability and for a low back 
disability have not been shown and the claims must be denied.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dental Disability

The Veteran has contended, including at his November 2005 
hearing, that he has had dental problems ever since surgery to 
have teeth removed in service.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§ 1111.

Pertinent in this matter is the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the 
effect of 38 U.S.C.A. § 1111 relative to claims for service-
connected disability.

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then falls on 
the government to rebut the presumption of soundness by clear and 
unmistakable evidence that the Veteran's disability was both pre-
existing and not aggravated by service.  The government may show 
a lack of aggravation by establishing that there was no increase 
in disability during service or that any "increase in disability 
[was] due to the natural progress of the "pre-existing condition. 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 38 
U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Conversely, Wagner held that if a pre-existing disorder is noted 
upon entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may bring a 
claim for service-connected aggravation of that disorder.  In 
that case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing "that 
the increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); 
Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

With respect to the issue of service connection for dental 
disability, the presumption of sound condition on service 
entrance is rebutted because it was noted on VA dental evaluation 
in February 2010 that x-rays and Polaroid pictures of the 
Veteran's teeth upon service entry in July 1974 show missing 
teeth at #5, 18, 19, 30, and 31.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b).  The Veteran's contentions of dental 
disability involve actions taken during service, including 
restorative surgery.  The issue thus becomes whether the 
Veteran's pre-existing dental condition was aggravated by 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

According to the VA dental evaluation in February 2010, conducted 
in response to the July 2007 Board remand, which included review 
of the claims files, there is x-ray evidence that the Veteran had 
multiple missing teeth and moderate generalized bone loss at 
service entrance in July 1974, with subsequent replacement of a 
fixed bridge and lower partial denture, as well as treatment for 
periodontal disease in service.  It was reported that the Veteran 
had post-service root canal therapy and the loss of tooth #20 
after January 2002.  Although the examiner could not say for 
certain why tooth #20 was lost, it was noted that it was just as 
likely lost to fracture or recurrent decay as to periodontal 
disease.  

The diagnoses in February 2010 were decreased range of motion of 
the jaw; clenching; bruxism; myofascial pain; temporomandibular 
joint dysfunction; periodontal disease, generalized, moderate to 
severe; missing teeth #5, 18, 19, 20, 30, 32, replaced with fixed 
bridge and lower partial denture and history of periodontal 
therapy to include deep cleaning and periodontal surgeries.  The 
examiner concluded from the x-rays that the Veteran must likely 
had periodontal disease at service entrance, that the periodontal 
disease in service was consistent with the natural progression of 
the Veteran's dental condition, and that the condition was not 
aggravated by service.

The Board has considered the hearing testimony and written 
statements on file in support of the Veteran's service connection 
claim.  To the extent that he has alleged that his pre-existing 
dental disability was aggravated by service, the Board finds this 
contention not credible, as the medical evidence and the nexus 
opinion on file do not substantiate his allegation.  

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the claim for service connection for 
dental disability, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Herpes

The Veteran has contended, including at his November 2005 
videoconference hearing, that he initially incurred herpes in 
service.  

The Veteran's service treatment records for his initial period of 
service do not reveal any complaints or findings of herpes on 
pre-service medical history and examination reports in May 1974.  
There is a notation of venereal disease in September 1975.  
Questionable resolving herpes was noted in July 1977.  There were 
no relevant complaints or findings on separation medical history 
and medical examination reports in August 1977.  

Genital herpes by history was diagnosed on VA evaluations in 
October 2002 and December 2009.  The Veteran said in October 2002 
that he had been given medication for his intermittent herpes.  
He noted in December 2009 that the most recent episode of herpes 
was eight months prior to the examination.  According to the VA 
examiner in December 2009, the Veteran's history indicated that 
he most likely had herpes that began in service.

The Veteran testified at his videoconference hearing in November 
2005 that he had herpes in service and has had occasional flare 
ups since service discharge.  

In this case, there has been no evidence presented which in any 
way suggests that the Veteran had herpes prior to service, and 
the clinical evidence reflects that he had venereal disease in 
service.  The Board notes that although the Veteran's herpes was 
apparently inactive or dormant at the time of his October 2002 
and December 2009 VA examinations, herpes is a chronic condition 
and can neither be characterized as acute or resolved.  As is 
clear from the Veteran's medical history and his own statements, 
the nature of this condition is such that it is periodic or 
sporadic in nature in terms of physical symptomatology; that 
matter goes to the downstream issue of the rating to be assigned 
rather than the issue of service connection and need not be 
further discussed at this point.

Accordingly, with resolution of reasonable doubt in the Veteran's 
favor, service connection for herpes is granted.


ORDER

Service connection for a bilateral hip disability is denied.

Service connection for a low back disability is denied.

Service connection for a dental disability is denied.

Service connection for herpes is granted.


REMAND

Although this case was remanded by the Board in July 2007 for 
additional development, to include a VA examination with nexus 
opinion involving the Veteran's penile papules and sleep apnea, 
the Board finds that there is still insufficient medical evidence 
on file on which to make a reasoned determination.    

According to the Veteran's May 1974 medical history report prior 
to service entrance, the Veteran had asymptomatic Tyson's gland 
of the penis.  A recurrence of a rash on his penis of unknown 
etiology was reported in July 1977.  He complained of a rash in 
the groin area on his separation medical history report in August 
1977.  He complained of a penile rash on VA evaluation in June 
1978, and condyloma acuminate, multiple, small, new, was 
diagnosed.  The Veteran was service connected for the disability 
by rating decision later in June 1978.  When examined by VA in 
October 2002, the Veteran had pearly penile papules involving the 
coronal sulcus; he did not have condyloma acuminate.  When 
examined by VA in December 2009, the examiner said that he had 
reviewed the claims file but later in the report noted that he 
had not reviewed the service treatment records.  Examination 
revealed a few hyperpigmented macules on the head of the penis.  
The diagnoses in December 2009 did not include a skin condition 
of the penis, and no nexus opinion was provided, based on a 
review of the claims files, on whether the Veteran currently has 
a penile disorder, including penile papules, that was incurred in 
or aggravated by service.

With respect to sleep apnea, the VA examiner in February 2010 
concluded, after review of the claims files and examination of 
the Veteran, that the Veteran's sleep apnea began in October 1998 
and that it was unclear if the Veteran was on active duty at that 
time.  As this opinion is inconclusive, additional development on 
this issue is warranted.

The Board also finds that additional development is warranted on 
the issue of service connection for a skin disorder of the feet.  
Although the VA examiner in December 2009 concluded that the 
Veteran had atopic dermatitis and foot dermatitis and that his 
atopic dermatitis was aggravated by service and his foot 
dermatitis began in service, it is unclear whether the examiner 
reviewed the Veteran's service treatment records, since the 
examiner makes no specific reference to service treatment for 
atopic dermatitis or foot dermatitis.

Consequently, additional clarification of the above noted opinion 
is required prior to a final Board decision.  38 C.F.R. § 4.2 
(2010) (If the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).




Based on the above, this case is again REMANDED for the following 
actions:

1.  The AMC/RO must request that the 
Veteran provide the names, addresses, and 
dates of treatment of any health care 
providers, both VA and non-VA, who have 
treated him for a disorder of the penis, a 
skin disorder of the feet, or sleep apnea 
since February 2010, the date of the most 
recent evidence on file.  After securing 
any necessary authorization, the AMC/RO 
must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  After the above, the AMC/RO will 
arrange for review of the Veteran's claims 
files by the VA examiner who evaluated the 
Veteran's skin in December 2009, in order 
to provide clarification of whether the 
Veteran's atopic dermatitis was aggravated 
by service, whether his foot dermatitis 
began in service, and whether he has 
penile papules, or other penile disorder, 
that is etiologically related to service.  
If the VA examiner referred to above is 
unavailable, the AMC/RO will obtain the 
above opinion from another appropriate 
health care provider after review of the 
claims files.  The following 
considerations will govern the review and 
opinion:

a.  After reviewing the claims files 
and this remand, the reviewer must 
provide an opinion on whether the 
Veteran's has a disability of the 
penis or skin of the feet that was 
incurred in service or is a 
preexisting condition that was 
aggravated beyond normal progression 
by service, to include foot dermatitis 
and penile papules.  The reviewer must 
acknowledge receipt and review of the 
claims files.

b.  In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The report 
prepared must be typed.

c.  If the reviewer is unable to 
render an opinion without resort to 
speculation, this must be noted and 
explained.

d.  If the reviewer responds to the 
above inquiry that he cannot so opine 
without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.

3.  The AMC/RO will also arrange for 
review of the Veteran's claims files by 
the VA examiner who provided the opinion 
on sleep apnea in February 2010, in order 
to provide clarification of whether the 
Veteran's sleep apnea began in service.  
If the VA examiner referred to above is 
unavailable, the AMC/RO will obtain the 
opinion from another appropriate health 
care provider after review of the claims 
files.  The following considerations will 
govern the review and opinion:

a.  After reviewing the claims files 
and this remand, the reviewer must 
provide an opinion on whether the 
Veteran's sleep apnea is causally 
related to service, in light of the 
fact that the Veteran was not on 
active duty or on active duty for 
training in October 1998.  The 
reviewer must acknowledge receipt and 
review of the claims files.

b.  In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The report 
prepared must be typed.

c.  If the reviewer is unable to 
render an opinion without resort to 
speculation, this must be noted and 
explained.

d.  If the reviewer responds to the 
above inquiry that he cannot so opine 
without resort to speculation, the 
AMC/RO will attempt to clarify whether 
there is evidence that needs to be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.

4.  After the above has been completed, 
the AMC/RO will review the claims files 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  Thereafter, the AMC/RO should consider 
all of the evidence of record and 
readjudicate the Veteran's claims for 
service connection for penile papules, for 
a skin disorder of the feet, and for sleep 
apnea, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If any of the benefits sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


